UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4241


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MATTHEW J. MUSANTE,

                Defendant - Appellant.



                            No. 15-4247


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MATTHEW J. MUSANTE,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:13-cr-00193-RJC-1; 3:12-cr-00386-RJC-4)


Submitted:   February 29, 2016            Decided:   March 9, 2016


Before AGEE, KEENAN, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


M. Gordon Widenhouse, Jr., RUDOLF WIDENHOUSE & FIALKO, Chapel
Hill, North Carolina, for Appellant.     Jill Westmoreland Rose,
United States Attorney, Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Matthew J. Musante was charged with conspiracy to commit

insider trading, in violation of 18 U.S.C. § 371 (2012), and

transactional money laundering, in violation of 18 U.S.C. § 1957

(2012).       (J.A.    30).          Musante      entered     a    guilty       plea,      but

subsequently        moved    to     withdraw       his    plea,         arguing     that     a

recently-decided Second Circuit case, United States v. Newman,

773 F.3d 438    (2d     Cir.    2014),       cert.   denied,        136    S.   Ct.    242

(2015), suggested a defense to the conspiracy charge of which he

had not been informed.               The district court denied his motion.

We affirm.

      We review for an abuse of discretion the denial of a motion

to withdraw a guilty plea.                United States v. Nicholson, 676 F.3d
376, 383 (4th Cir. 2012).                  To withdraw a guilty plea before

sentencing, a defendant must “show a fair and just reason for

requesting the withdrawal.”                Fed. R. Crim. P. 11(d)(2)(B).                  “The

defendant    bears     the       burden     of    demonstrating         that    withdrawal

should be granted.”          United States v. Thompson-Riviere, 561 F.3d
345, 348 (4th Cir. 2009) (brackets and internal quotation marks

omitted).      Where,       as     here,    the    district       court       substantially

complied     with    the    Rule     11    requirements,          the    defendant        must

overcome a strong presumption that his guilty plea is final and

binding.     United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir.

1992) (en banc).

                                             3
         In    deciding          a    motion     to    withdraw     a   guilty    plea,    the

district court must consider the following six factors:

         (1) whether   the   defendant  has  offered   credible
         evidence that his plea was not knowing or not
         voluntary; (2) whether the defendant has credibly
         asserted his legal innocence; (3) whether there has
         been a delay between the entering of the plea and the
         filing of the motion; (4) whether the defendant has
         had close assistance of competent counsel; (5) whether
         withdrawal will cause prejudice to the government; and
         (6) whether [withdrawal] will inconvenience the court
         and waste judicial resources.

United States v. Moore, 931 F.2d 245 (4th Cir. 1991).                             The first

factor is perhaps the most important, as “the fairness of the

Rule 11 proceeding is the key factor in the review of the denial

of   a       motion    to    withdraw      a     guilty    plea.”       United    States    v.

Wilson, 81 F.3d 1300, 1306 (4th Cir. 1996).                             It is this factor

on which Musante places the balance of his argument. *

         Musante argues that he should be allowed to withdraw his

plea because his guilty plea to the charge of conspiracy to

commit insider trading was not knowing and voluntary, as he was

not informed of a possible defense based on his ignorance of any

benefit        to     the        “insider”       from     the   information       improperly

disclosed.                 The       district     court     rejected      this     argument,

concluding,           in    essence,      that    the     factual   basis   for    the    plea


         *
       Musante also argues that the district court erred in
assessing the third and fifth Moore factors, but these factors,
even if decided in Musante’s favor, would not affect our
decision.



                                                   4
would not support the defense recognized in Newman.   Our review

of the record convinces us that the district court did not abuse

its discretion in so concluding.

     Accordingly, we affirm the district court’s ruling denying

the motion to withdraw the guilty plea.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                        AFFIRMED




                                   5